Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.
                                          

                                                    Response to Amendment
Based on applicant’s amendment, filed on 7/7/2021, see page 2 through 10 of the remarks, also telephone interview on August 4, 2021, with respect to cancellation of claim 6, and amended claims 1, 7-10, 13, and 17-20, have been fully considered and are persuasive, upon further consideration the claim objection and rejection of 103(a) for claims 1-5 and 7-20, are hereby withdrawn. The claims 1-5 and 7-20 now renumbered as 1-19 are allowed.  

                                                    EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Applicants Attorney (Ellen E. Fielitz, Reg No. 54,746), on August 4, 2021, without traverse.

           The amended claims 1, 7-10, 13 and 17-20 as follows: 
          Cancel claim 6.

           Claim 1. (Currently Amended) A characterization method, comprising:
           capturing multiple images of a specimen container including a serum or plasma portion of a specimen;
           inputting image data from the multiple images to a convolutional neural network and processing the image data with the convolutional neural network; and
           outputting from the convolutional neural network a classification of the serum or plasma portion as being one or more of hemolytic, icteric, lipemic, and normal; wherein:
           the convolutional neural network comprises an architecture including at least two layers including convolution and pooling, and at least two additional fully convolution layers.
           Claim 6. (Canceled)
           Claim 7. (Currently Amended) A characterization method comprising:
           capturing multiple images of a specimen container including a serum or plasma portion of a specimen;
           inputting image data from the multiple images to a convolutional neural network and processing the image data with the convolutional neural network; and
           outputting from the convolutional neural network a classification of the serum or plasma portion as being one or more of hemolytic, icteric, lipemic, and normal;

           Claim 8. (Currently Amended) A characterization method comprising:
           capturing multiple images of a specimen container including a serum or plasma portion of a specimen;
           inputting image data from the multiple images to a convolutional neural network and processing the image data with the convolutional neural network; and
           outputting from the convolutional neural network a classification of the serum or plasma portion as being one or more of hemolytic, icteric, lipemic, and normal;
           wherein the convolutional neural network comprises an architecture including a SoftMax layer.
           Claim 9. (Currently Amended) The method of claim 1, wherein the convolutional neural network includes at least three layers including the convolution and pooling, and 
           Claim 10. (Currently Amended) The method of claim 1, wherein the convolutional neural network comprises:
           multiple layers including convolution, LRN, and ReLU, fully convolutional layers, a deconvolution layer, and a SoftMax layer.
           Claim 13. (Currently Amended) A characterization method comprising: 
           capturing multiple images of a specimen container including a serum or plasma portion of a specimen;
inputting image data from the multiple images to a convolutional neural network and processing the image data with the convolutional neural network; and
           outputting from the convolutional neural network a classification of the serum or plasma portion as being one or more of hemolytic, icteric, lipemic, and normal;
           wherein the classification of the serum or plasma portion comprises outputting a fine-grained index for one or more of hemolysis, icterus, and lipemia.
           Claim 17. (Currently Amended) A characterization method comprising:
           capturing multiple images of a specimen container including a serum or plasma portion of a specimen;
           inputting image data from the multiple images to a convolutional neural network and processing the image data with the convolutional neural network; and
           outputting from the convolutional neural network a classification of the serum or plasma portion as being one or more of hemolytic, icteric, lipemic, and normal;
           wherein the convolutional neural network comprises:
           a first network branch including N’-class segmentation outputs, and
           a second network branch including N-class output options classes for each of hemolytic, icteric, and lipemic.
           Claim 18. (Currently Amended) The method of claim 1, wherein the convolutional neural network further comprises:
           a network branch including n- class output options for cap types.
           Claim 19. (Currently Amended) A quality check module for pre-screening a specimen for presence of an interferent, comprising:

           a computer coupled to the image capture device, the computer configured and capable of being operated to:
           input image data from the multiple images to a convolutional neural network and process the image data with the convolutional neural network, the convolutional neural network comprising an architecture that includes a deconvolution layer, and
           output from the convolutional neural network a classification of the serum or plasma portion as being one or more of hemolytic, icteric, lipemic, and normal.
           Claim 20. (Currently Amended) A specimen testing apparatus, comprising:
           a track;
           a carrier moveable on the track and configured to contain a specimen container containing a serum or plasma portion of a specimen;
           image capture devices arranged around the track and configured to capture multiple images of a specimen container and the serum or plasma portion of the specimen from multiple viewpoints; and
           a computer coupled to the image capture devices, the computer configured and capable of being operated to:
           input image data from the multiple images to a convolutional neural network and process the image data with the convolutional neural network, the convolutional neural network comprising an architecture that includes a SoftMax layer, and
           output from the convolutional neural network a classification of the serum or plasma portion as being one or more of hemolytic, icteric, lipemic, and normal.


                                                 REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to methods and apparatus for 
characterizing a specimen container and specimen, and, more particularly to methods and apparatus for determining if a specimen includes hemolysis (H), icterus (1), and/or lipemia (L), or is normal (N). 
           Based on applicant’s amendment, with respect to claim 1, representative of claims 7-8, 13, 17 and 19-20, the closest prior art of record (Tandon and Miller), Tandon reference is directed to methods, systems and apparatus for imaging and analyzing a biological sample of a host organism to identify a sample feature of interest, such as a cell type of interest, but neither Tandon nor Miller teach or suggest, among other things, “outputting from the convolutional neural network a classification of the “serum or plasma” portion as being one or more of “hemolytic, icteric, lipemic”, and normal; wherein: the convolutional neural network comprises an architecture including at least two layers including convolution and “pooling”, and at least two additional fully convolution layers”.
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Tandon and Miller) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667  
December 2, 2021